The opinion of the court was delivered by
Miller, J.
The plaintiffs seek an injunction to restrain creditors from prosecuting suits in New York to subject to execution a fund there belonging to the debtor, also the debtor of the plaintiffs.
The allegations of the petition are that the debtor is insolvent; that the creditors suing in New York are citizens of Louisiana; that our law makes the property of the debtor the common pledge of his creditors; that the object of the creditors in seeking the New York courts is to obtain an unjust preference over other creditors here; that the debtor and those holding the fund in New York are combining with the debtor to secure that preference for those he proposes to favor, prejudicial to the rights of petitioners. The lower court refused the injunction and plaintiffs appeal.
The proposition of the petition is, that the courts, under the circumstances alleged, have the power to enjoin the creditor from obtaining judgment against his debtor. Whether the creditor sues here or in another State, his right of action, except under well defined conditions arising out of positive restrictions in the Code, or our jurisprudence, can not be questioned. We can not perceive that the petition states any case to authorize the denial of defendants’ right of suing their debtor. That he is insolvent furnishes usually the cause for suit, and that advantage the creditor who sues promptly is apt to secure over the less active creditor furnishes him no cause of complaint. The alleged attempt of the creditors in the New York courts to secure an unjust preference, suggests the remedy our law prescribes to secure equality of the.rights of creditors of an insolvent debtor. R. S., Sec. 1781 et seq. When the *461debtor makes a cession voluntary or forced, our courts, to secure an equal distribution, exert a jurisdiction to enforce from our own citizens the respect due to our laws and will restrain them from bringing suits in another jurisdiction against the insolvent debtor which they could not bring here, and thereby by attachments or judgments obtain preferences or advantages as creditors of the insolvent. The plaintiffs are not in position to invoke that relief. Hayden, Syndic, vs. Yale & Bowling, 45 An. 362, and authorities there cited.
We have given attention to the plaintiffs’ argument that the debt in New York sought to be reached by the creditors’ suits there is due by a foreign corporation doing business here; that in a double aspect our courts should control the application of the debt for the satisfaction of all the creditors here: first, because the situs of the debt is here; second, because here contracted by the agent of the foreign corporations to be deemed subject to our laws, and because it is due here, the domicile of the debtor. We think, if the corporation was here, our courts could not exert that control sought by the injunction to restrain the creditor from suing his debtor.
In no aspect of the case can we perceive the basis for the relief sought.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be affirmed with costs.